Citation Nr: 1242760	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected post-phlebotic syndrome with left iliac vein angioplasty, formally deep and superficial vein thrombosis of the left lower extremity (left leg DVT), rated as noncompensable for the portion of the appeal period prior to March 20, 2008, and 20 percent disabling therefrom.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for deep and superficial vein thrombosis of the left lower extremity, for which a noncompensable evaluation was assigned, effective from December 1, 2007, the day after retirement from service.  The RO in Nashville, Tennessee now has jurisdiction of this case.

While the appeal was pending, a September 2008 rating decision was issued assigning a 20 percent disability evaluation for service-connected left lower extremity DVT, effective from March 20, 2008. 

In January 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

As discussed during the January 2011 hearing, the Board notes that the RO created the first issue on appeal as two separate claims: one for a higher initial disability rating and another for an earlier effective date of the increased evaluation of 20 percent disabling.  However, as is the case here, where an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," and have been in this case.  The Board further observes that as the increased evaluation granted during the appeal period does not represent the maximum rating available for the disability at issue, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, after reviewing the contentions and evidence of record, the claims are characterized as shown on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent evidence was added to the Veteran's file in January 2011 and February 2011 and waivers of his right to review of such evidence by the agency of original jurisdiction (AOJ) accompanied the evidence.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of service connection for deep vein thrombosis of the right lower extremity and service connection for pulmonary edema, as secondary to the right lower extremity deep vein thrombosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 25, 2008, the Veteran's service-connected left leg DVT was manifested by credible complaints of pain after prolonged standing or walking; persistent edema was not objectively shown.

2.  From February 25, 2008, forward, the Veteran's service-connected left leg DVT has been manifested by persistent edema, stasis pigmentation, and eczema, but without persistent ulceration.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2008, the criteria for an evaluation of 10 percent disabling, but no higher, for service-connected left leg DVT were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.104, Diagnostic Code 7121 (2011).

2.  From February 25, 2008, forward, the criteria for an evaluation of 40 percent disabling, but no higher, for service-connected left leg DV have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.104, Diagnostic Code 7121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).   The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As mentioned above, service connection for left leg DVT was granted in a March 2008 rating decision for which a noncompensable evaluation was assigned, effective from December 1, 2007, the day after retirement from service.  While the appeal was pending, a September 2008 rating decision was issued assigning a 20 percent disability evaluation for service-connected left lower extremity DVT, effective from March 20, 2008.

The Veteran's service-connected left leg DVT is rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7121, which rates post-phlebotic syndrome of any etiology.  Under Diagnostic Code 7121, a zero percent (noncompensable) rating is assigned for asymptomatic palpable or visible varicose veins; a 10 percent rating is assigned for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery; a 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema; a 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

A service treatment record from November 1982 indicated the Veteran's hospital admission and treatment for thrombophlebitis of the left leg.  At that time, he had left leg pain and swelling.  In April 1983, an emergency care and treatment record noted the Veteran's history of deep vein thrombosis in November 1982.  He complained of a swollen left leg and was diagnosed with venous insufficiency.

A June 1998 service treatment record indicated the Veteran's complaint of a rash on his left calf for four weeks.  A November 2003 treatment report noted potential diagnoses of eczema versus dermatitis.  In August 2005, the Veteran noted a history of atopic dermatitis.  

A treatment record from April 2006 revealed a rash on the Veteran's ankles, bilaterally and intermittent in the last few years.  He was assessed with stasis dermatitis, also medically known as stasis eczema and varicose eczema.

Prior to discharge from active service and pursuant to his September 2007 claim for service connection for left leg DVT, among other claims, the Veteran was afforded a QTC examination in October 2007.  There, the examining physician noted the Veteran's history of left leg DVT and that the Veteran reported "leg pain occurring after prolonged standing and walking."  The examination report also indicated the Veteran's report of "leg edema occurring constantly which is not completely relieved by foot elevation or compression hosiery.  He has dark pigmentation of the skin.  He has no eczema and ulceration.  The [Veteran] is not receiving any treatment for his condition."

However, upon a contemporaneous, physical examination of the Veteran's extremities, the examiner indicated no ulceration, edema, stasis dermatitis, clubbing, cyanosis, or varicose veins of the extremities.  He ultimately concluded that he could not diagnose the Veteran with left leg DVT as the condition had resolved.

Based on the above, the Board finds that an initial disability evaluation of 10 percent disabling, but no higher, for the Veteran's service-connected left leg DVT is warranted.  The evidence during this period on appeal indicates that the Veteran had pain in his left leg after prolonged standing and walking.  His complaints are not only competent evidence, but are also credible in light of the history of the condition as shown in the service treatment records.  However, the objective medical evidence at that time did not establish that the Veteran had persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

The Board notes the Veteran's report of edema occurring constantly and dark pigmentation of the skin during the October 2007 QTC examination.  In this regard, the Veteran is competent to report symptoms, such as leg pain, swelling, and skin pigmentation, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the appeal period and who rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the QTC examination report and service treatment records discussed above) directly address the criteria under which this disability is evaluated.  Indeed, upon objective examination, the October 2007 examiner did not provide a diagnosis of left leg DVT as he determined that the Veteran had no ulceration, edema, stasis dermatitis, clubbing, cyanosis, or varicose veins and therefore concluded that the condition had resolved.

In support of the examiner's findings, a treatment report from November 2007 (merely four days prior to separation from service) indicated an extensive list of active medical problems.  Significantly, the active problem list did not include left leg DVT or symptoms of DVT, to include edema, stasis pigmentation, eczema, or ulceration.

As such, the Veteran's disability picture during this period on appeal more closely approximates a 10 percent disability rating.  Simply stated, the Veteran's service-connected left leg DVT did not manifest in persistent edema during this appeal period.  Indeed, it is only with consideration of the benefit-of-the-doubt doctrine that a 10 percent evaluation is warranted, based on the Veteran's statement of leg pain after prolonged standing or walking.

Parenthetically, the Board notes that the Veteran did not indicate that he also had fatigue after prolonged standing or walking.  However, he also stated that his leg pain and edema (which was not objectively shown upon physical examination) was not completely relieved by foot elevation or compression hosiery.  As such, the Veteran's left leg DVT, during this period on appeal, more closely reflects a 10 percent disability evaluation, and no higher.

In a February 25, 2008 treatment report, the Veteran complained of left leg pain and swelling.  Clarifying the February 2008 report in a January 2011 letter, the Veteran's treating physician, Dr. "S.D.," stated his "assessment was that [the Veteran] had a post-thrombotic syndrome involving lower extremity edema, pain and typical post-thrombotic skin changes in the left lower extremity very likely due to [his] deep vein thrombosis in the left lower extremity in 1982."

In March 2008, the Veteran had hyperpigmentation of the distal lower extremities worse on the left than the right.  His left and right calf circumferences were 43 centimeters and 40 centimeters, respectively.  Left and right ankle circumferences were 26 centimeters and 23 centimeters, respectively.  He had dermatitis at the anterior and medial aspect of the left ankle and calf consistent with venous stasis dermatitis.  He had no active ulcers.

A July 2008 treatment report indicated the Veteran's report of mild left lower extremity edema if he does not wear his elastic support hose.  Upon physical examination, the Veteran had markedly decreased pigment in the left leg and still had some eczema on the left calf and ankle, which had improved.  He had trace edema in the left calf and ankle.

In an October 2008 treatment report, the Veteran indicated mild left calf swelling at times but generally, his edema was much improved.  An examination of his left extremity indicated hyperpigmentation which was markedly improved.  There was no tenderness, ulceration, or skin thickening.

In October 2009, the Veteran's left ankle had 1+ edema had continued to have chronic skin changes on the left anterior ankle.  The hyperpigmentation in the left distal calf and ankle were still present but were improved over 17 months ago.  He was tender with palpation at the left ankle.

A December 2009 operative note indicated a pre and postoperative diagnosis of venous insufficiency with pain, tenderness, edema, and stasis dermatitis unresponsive to support hose, exercise, and elevation.

The Veteran reported, in a January 2010 treatment record, that the edema in the left lower extremity was markedly improved.  At that time, upon physical examination, he had no lower extremity edema or tenderness.  He had some eczema at the anterior aspect of the left ankle which had improved.

An April 2010 treatment report indicated the Veteran's report that he still had some edema in the lower extremities with dependency.  His left and right calf circumferences were 41 centimeters and 39 centimeters, respectively.  Left and right ankle circumferences were 24 centimeters and 22 centimeters, respectively.  The stasis dermatitis at the anterior and medial aspect of the left ankle was nearly resolved and he had hyperpigmentation at the left ankle and calf which continued to improve.

In July 2010, the Veteran complained of some mild left lower extremity edema.  The examiner indicated that he had hyperpigmentation of the left distal lower extremity with no evidence of induration.  He had an area of dry eczema measuring about four centimeters in diameter on the left ankle.

An October 2010 treatment report revealed 2+ edema of the left ankle with cyanosis.  He had eczema in the dorsum of the lateral left calf.

During his January 2011 hearing before the undersigned, the Veteran testified that he had obvious edema in his left leg with pitting at the front of the shin.  He indicated that he could "push in with a finger, remove the finger, and [he] got a nice little divot in place and it takes a while to fill back in."  Hearing transcript at 8.  He also indicated that his left leg had discoloration, which was a "mottled brown."  Id.

Based on the above, the evidence of record establishes that a disability rating of 40 percent, but no higher, is warranted from February 25, 2008, forward, for service-connected left leg DVT.  Indeed, the findings of more serious impairment are first found in the February 25, 2008 treatment report, which are discussed in detail above.

An evaluation of 60 percent disabling for left leg DVT is not appropriate from February 25, 2008, forward, as the evidence fails to show that the Veteran had persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Indeed, while the Veteran complained of having problems with ulcers on the bilateral distal lower extremities on occasion in the March 2008 treatment report, upon physical examination in March 2008 and October 2008, the examination reports explicitly indicated no ulcers.  Also, there was no evidence of induration in July 2010.

As such, the Veteran's disability picture, from February 25, 2008, forward, more closely approximates an evaluation of 40 percent disabling, but no higher, indicating left leg DVT manifested by persistent edema, stasis pigmentation, and eczema.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, the Veteran himself submitted additional evidence in support of his claim for higher ratings contemporaneously with his August 2008 notice of disagreement.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's voluminous service treatment records and post-service treatment records.  As noted above, upon review, additional pertinent evidence was submitted in January and February 2011.  This new evidence is accompanied by waivers of his right to AOJ review of such evidence.  38 C.F.R. § 20.1304(c) (2011).  He was also afforded a QTC examination in October 2007.

With respect to the Veteran's assertion in his August 2008 notice of disagreement that he had "complications" of his left leg DVT "that did not show up in the VA exam," the Board has reviewed the October 2007 QTC examination report and it includes all relevant findings necessary to evaluate the claim adjudicated herein.  As such, the report is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the evidence submitted by the Veteran in support of his notice of disagreement included treatment records dated after the October 2007 examination.  In fact, these were partially the basis for the increased evaluation awarded above.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Prior to February 25, 2008, entitlement to an evaluation of 10 percent disabling, but no higher, for left leg DVT is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

From February 25, 2008, forward, entitlement to an evaluation of 40 percent disabling, but no higher, for left leg DVT is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


REMAND

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of TDIU is warranted.  Indeed, during the January 2011 hearing, the Veteran indicated that he is currently unemployed.  Hearing transcript at 13.  When asked if he is seeking a job as a pilot, the Veteran responded, "[n]o.  I don't think anybody would take me now with the blood clots."  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


